438 F.2d 1234
UNITED STATES of America, Plaintiff-Appellee,v.Jack L. KING, Defendant-Appellant.
No. 29719.
United States Court of Appeals, Fifth Circuit.
March 16, 1971, Rehearing Denied and Rehearing En BancDenied May 10, 1971.

Morton Orbach, Myers, Kaplan, Porter, Levinson & Kenin, Miami, Fla., for appellant.
Robert W. Rust, U.S. Atty., Jose E. Martinez, Jerome B. Ullman, Jr., Asst. U.S. Attys., Miami, Fla., for appellee.
Before TUTTLE, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
We are unable to find any reversible error in any of the fourteen points raised in the appeal from conviction of appellant from an indictment of mail fraud.


2
The jury found King guilty on twelve out of fourteen counts charging him with use of the mails to carry out a scheme which was patently fraudulent, dealing with King's ability to expedite or assist in the departure of Cuban nationals for the United States under a restricted exit plan prevailing in Cuba.


3
The judgment is affirmed.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

5
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.